Title: To Thomas Jefferson from Henry Dearborn, 8 June 1807
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir
                     
                            War DepartmentJune  8. 1807
                        

                        I have the honor of proposing for your approbation Asa Aikin & James Smith of Vermont as Cadets in the Regiment of Artillerists in the service of the United States
                  Accept Sir assurances of my high respect and consideration
                        
                            H Dearborn
                     
                        
                    